 1
 2
 3
 4
 5
 6
                                UNITED STATES DISTRICT COURT
 7                             WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 8
 9
       UNITED STATES OF AMERICA,                               Case No. 2:17-CR-47-RSL
10
                            Plaintiff,                         ORDER DENYING MOTION
11
                       v.                                      FOR EARLY
12                                                             TERMINATION OF
       SCOTT EVAN BANCHERO,                                    SUPERVISED RELEASE
13
                            Defendant.
14
15         This matter comes before the Court on defendant Scott Evan Banchero’s motion for early
16 termination of supervised release. Dkt. #7.
17
           On March 30, 2015, Mr. Banchero pleaded guilty to one count of Drug Conspiracy in
18
     violation of 21 U.S.C. §§ 846, 841(a)(1), (b)(1)(A), and (b)(1)(C). Dkt. #3-2 at 3. He was
19
     sentenced on February 8, 2016 to 35 months, followed by supervised release for a term of 5
20
     years. Dkt. 3-3. His supervised release term commenced on January 24, 2017. Dkt. #7 at 2. On
21 February 8, 2017, probation jurisdiction was transferred from the District of Alaska to the
22
   Western District of Washington. Dkt. #1.
23
          A court “may, after considering the factors set forth in [18 U.S.C. § 3553(a)] … terminate
24
   a term of supervised release and discharge the defendant released at any time after the expiration
25
   of one year of supervised release… if it is satisfied that such action is warranted by the conduct
26
   of the defendant released and the interest of justice.” 18 U.S.C. § 3583(e). The Court “enjoys
27
   discretion to consider a wide range of circumstances when determining whether to grant early
28
     ORDER DENYING DEFENDANT’S MOTION FOR EARLY
     TERMINATION OF SUPERVISED RELEASE - 1
 1 termination.” United States v. Emmett, 749 F.3d 817, 819 (9th Cir. 2014) (citing United States
 2 v. Pregent, 190 F.3d 279, 283 (4th Cir. 1999)).
 3
            The Court is pleased to learn that Mr. Banchero has had no violations under supervised
 4
     release, is employed with the Longnecher Alpaca Ranch, and is supporting his family. Dkt. #7 at
 5
     3–4; Dkt. #8 at 2. It appreciates that Mr. Banchero wishes to take a new job with National Auto
 6
     Sales and Service in Spokane, resume contact with his son, Layten, and resume visits with his
 7
     in-laws, the Feathertons. Id. at 4–5. However, Mr. Banchero has only completed a little over two
 8
     years of his five-year term of supervised release. Id. at 1. This was also his second federal felony
 9
     drug conviction, following over a decade in prison. Dkt. #8 at 2. The Probation Office has
10
     expressed concerns regarding the new job offer, as it would require him to travel regularly
11
     between Portland, Seattle, Coeur D’Alene and Spokane on short notice. Id.; Dkt. #7 at 5. There
12
     are also concerns regarding his contact with the Feathertons and Layten due to their involvement
13
     with his underlying offense. Id. at 1; Dkt. #7 at 3–4. The Court declines to terminate Mr.
14
     Banchero’s supervised release at this time, but encourages him to continue his excellent
15
     behavior. See Emmett, 749 F.3d at 819.
16
            For all the foregoing reasons, Mr. Banchero’s motion is DENIED.
17
18          DATED this 25th day of April, 2019.
19
20
21                                                     A
                                                       Robert S. Lasnik
22                                                     United States District Judge
23
24
25
26
27
28
     ORDER DENYING DEFENDANT’S MOTION FOR EARLY
     TERMINATION OF SUPERVISED RELEASE - 2
